19-14006-smb            Doc 41   Filed 01/07/20 Entered 01/07/20 15:19:55                   Main Document
                                               Pg 1 of 17


BRACEWELL LLP
Robert G. Burns
Mark E. Dendinger
Joshua D. Neifeld (pro hac vice pending)
1251 Avenue of the Americas
New York, New York 10020
Telephone: (212) 508-6100
Facsimile: (212) 508-6101

Proposed Counsel for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re                                                           Chapter 11

    Seabras 1 USA, LLC et al.,                                      Case No. 19-14006 (SMB)

                    Debtors.1                                       (Jointly Administered)


                    DEBTORS’ MOTION FOR ENTRY OF INTERIM AND
                 FINAL ORDERS UNDER BANKRUPTCY CODE SECTIONS
          105(A), 361, 362, 363, AND 507 AND BANKRUPTCY RULES 4001 AND 9014
       (I) AUTHORIZING DEBTORS TO USE CASH COLLATERAL, (II) GRANTING
            ADEQUATE PROTECTION TO PREPETITION SECURED PARTIES,
    (III) SCHEDULING A FINAL HEARING, AND (IV) GRANTING RELATED RELIEF

            Seabras 1 USA, LLC (“Seabras USA”) and Seabras 1 Bermuda Ltd. (“Seabras Bermuda”

and, together with Seabras USA, the “Debtors”), the debtors and debtors in possession in the

above-captioned chapter 11 cases (the “Cases”), hereby move (this “Motion”) this Court for entry

of      an     order,     substantially    in    the     form      attached     hereto      as    Exhibit          A

(the “Interim Order”) (a) authorizing the Debtors’ use of cash collateral, (b) granting adequate

protection to the Prepetition Secured Parties (as defined herein), (c) scheduling a final hearing, and

(d) granting related relief. In support thereof, the Debtors respectfully represent as follows:


1
 The Debtors in these Cases, along with the last four digits of their respective tax identification numbers, are
Seabras 1 USA, LLC (0027) and Seabras 1 Bermuda Ltd. (7149). The Debtors’ principal offices are located at 600
Cummings Center, Suite 268-Z, Beverly, MA 01915.
19-14006-smb         Doc 41      Filed 01/07/20 Entered 01/07/20 15:19:55                     Main Document
                                               Pg 2 of 17


                                               BACKGROUND

        1.       On December 22, 2019 (the “Petition Date”), each Debtor commenced a voluntary

case with this Court under chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”). The Debtors continue to operate their businesses and manage their

properties as debtors and debtors in possession pursuant to Bankruptcy Code sections 1107(a) and

1108. No trustee, examiner or statutory committee of creditors has been appointed in these Cases.

The Cases are jointly administered for procedural purposes only pursuant to Rule 1015(b) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

        2.       The Debtors, together with their non-Debtor subsidiaries, own a 10,800 km subsea

telecommunications cable system connecting the U.S. with Brazil known as Seabras-1. Additional

information regarding the Debtors’ business, capital structure, and the circumstances leading to

the commencement of these Cases is set forth in the Declaration of Roger Kuebel in Support of

Chapter 11 Petitions and First Day Motions [D.I. 2] (the “First Day Declaration”), which was

filed on the Petition Date and is incorporated herein by reference.2

                                               JURISDICTION

        3.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.). This

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.       The bases for the relief requested herein are sections 105(a), 361, 362, 363(c),

363(e), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), and 364(e) of the Bankruptcy Code, Bankruptcy




2
 Capitalized terms used, but not otherwise defined herein, shall have the meanings ascribed to such terms in the
First Day Declaration.
                                                         2
19-14006-smb        Doc 41   Filed 01/07/20 Entered 01/07/20 15:19:55               Main Document
                                           Pg 3 of 17


Rules 2002, 4001 and 9014, and Rule 4001-2 of the Local Bankruptcy Rules for the Southern

District of New York (the “Local Rules”).

                                     RELIEF REQUESTED

       5.      By this Motion, the Debtors request entry of an Interim Order, substantially in the

form attached hereto as Exhibit A, and ultimately a final order (the “Final Order”), granting,

among other things, the following relief:

               a.      Cash Collateral Use: authority to use the Debtors’ cash that constitutes
                       Prepetition Secured Parties’ (as defined herein) “cash collateral,” as that
                       term is defined in section 363(a) of the Bankruptcy Code
                       (the “Cash Collateral”), solely in accordance with the terms of the Interim
                       Order;

               b.      Adequate Protection: approval of the Adequate Protection Liens, Adequate
                       Protection Claims, Cash Payments of interest, payment of Fees and
                       Expenses, Reporting Requirements, Independent Officer and Other
                       Covenants (in each case, as defined herein) to be provided for the benefit of
                       Natixis, in its capacities as “Agent” for each of the facilities under the Credit
                       Agreement (as defined herein) (in such capacities together with its
                       successors in such capacities, the “Prepetition Agent”) and as Lender
                       under the Credit Agreement, and the other Prepetition Secured Parties, to
                       protect their interests in certain assets of the Debtors, including Cash
                       Collateral       (as     more     specifically      defined       below,      the
                       “Prepetition Collateral”), on account of the totality of the Collateral
                       Diminution (as defined herein) of the Prepetition Collateral, if any, from
                       and after the Petition Date;

               c.      Modification of the Automatic Stay: modification of the automatic stay
                       imposed by section 362 of the Bankruptcy Code to the extent necessary to
                       implement and effectuate the terms and provisions of the Interim Order;

               d.      Waiver of Surcharge: except to the extent of the Carve Out (as defined
                       herein), and subject to entry of the Final Order, the waiver of all rights to
                       surcharge any Prepetition Collateral or Collateral (as defined herein) under
                       sections 506(c) or 552(b) of the Bankruptcy Code or any other applicable
                       principle of equity or law;

               e.      Waiver of Bankruptcy Rule 6004: waiver of any applicable stay with respect
                       to the effectiveness and enforceability of the Interim Order (including under
                       Bankruptcy Rule 6004);


                                                  3
  19-14006-smb            Doc 41     Filed 01/07/20 Entered 01/07/20 15:19:55                      Main Document
                                                   Pg 4 of 17


                     f.       Interim Hearing: entering the Interim Order without holding a hearing, or,
                              in the alternative, scheduling an interim hearing (the “Interim Hearing”)
                              on January 9, 2019, 10:00 A.M. (EST) to consider the relief sought in this
                              Motion and entry of the Interim Order;3 and

                     g.       Final Hearing: scheduling of a final hearing (the “Final Hearing”),
                              pursuant to Bankruptcy Rule 4001 and Local Rule 4001-2, to be held on
                              February 4, 2020 at 10:00 a.m. (prevailing Eastern Time), to consider entry
                              of the Final Order.

                                   RULE 4001-2 CONCISE STATEMENT4

              6.     In accordance with Bankruptcy Rules 4001(b) and (d) and Local Rule 4001-2(a),

    the below charts summarize the significant terms of the Interim Order. The Debtors believe that

    the following provisions of the Interim Order are justified and necessary in the context and

    circumstances of these cases:

        Material Term                               Summary of Material Terms                                  Provision
Use:                             For working capital and general corporate purposes as provided for        pg. 9
                                 by the terms and conditions of the Interim Order and as contained in
                                 the Approved Budget, attached as Exhibit 1 to the Interim Order.
Adequate                         The Prepetition Agent is entitled, pursuant to sections 361, 362, and     pg. 10-12
Protection:                      363(e) of the Bankruptcy Code, to adequate protection of its interests
                                 in the Prepetition Collateral on account of the totality of the
                                 diminution in value of the Prepetition Collateral, if any, from and
                                 after the Petition Date in accordance with section 506(a) of the
                                 Bankruptcy Code arising from the imposition and enforcement of the
                                 automatic stay and the Debtors’ use or disposition of the Prepetition
                                 Collateral, as the case may be (each such diminution, a
                                 “Collateral Diminution”).


                                 Adequate Protection Liens. To the extent of any Collateral                pg. 10
                                 Diminution of its respective interests in the Prepetition Collateral,
                                 and subject to the Carve Out, the Prepetition Agent, for the benefit
                                 of the Prepetition Secured Parties, shall have a valid, binding,
                                 continuing, enforceable, fully-perfected first priority senior (except
                                 as otherwise provided for in the Interim Order) security interest in
                                 and lien on (the “Adequate Protection Liens”) the Prepetition
                                 Collateral and all other of the Debtors’ now owned and hereafter-
                                 acquired real and personal property pursuant to sections 361 and 363
                                 of the Bankruptcy Code, excluding avoidance or other actions arising


    3
      In an abundance of caution, the Debtors intend to file an attorney declaration seeking entry of an order setting a
    hearing to consider the Interim Order on January 9, 2020 at 10:00 a.m.
    4
      Capitalized terms not defined in the Rule 4001-2 statement shall have the meanings ascribed to them in the Interim
    Order.
                                                             4
19-14006-smb      Doc 41   Filed 01/07/20 Entered 01/07/20 15:19:55                       Main Document
                                         Pg 5 of 17


  Material Term                           Summary of Material Terms                                  Provision
                       under chapter 5 of the Bankruptcy Code, except the proceeds of any
                       such avoidance actions, subject to entry of a Final Order (all property
                       identified in this paragraph being collectively referred to as the
                       “Collateral”); and

                       Adequate Protection Claims. To the extent of any Collateral               pg. 10-11
                       Diminution of its respective interests in the Prepetition Collateral,
                       and subject to the Carve Out, the Prepetition Agent, for the benefit
                       of the Prepetition Secured Parties, is hereby granted, an allowed
                       administrative expense claim pursuant to section 507(b) of the
                       Bankruptcy Code against each of the Debtors on a joint and several
                       basis with the priority set forth in section 507(b) of the Bankruptcy
                       Code (the “Adequate Protection Claims”), which administrative
                       claim shall have recourse to and be payable from all prepetition and
                       postpetition property of the Debtors, excluding the Carve Out, and
                       including without limitation, subject to entry of a Final Order, the
                       proceeds or property recovered in respect of any Avoidance Actions;
                       and

                       Cash Payments: On each Interest Payment Date (as defined in the           pg. 11
                       Credit Agreement), the Debtors shall pay the Prepetition Agent for
                       the ratable benefit of the Prepetition Secured Parties an amount equal
                       to the interest due under the Credit Agreement for the relevant
                       Interest Period (as defined in the Credit Agreement). The rights of all
                       parties are reserved as to whether payments made by the Debtors
                       pursuant to this paragraph 4(c) of the Interim Order constitute
                       payments of principal, interest or otherwise pursuant to section
                       506(b) of the Bankruptcy Code.

                       Fees and Expenses: The Debtors shall pay in cash on a current basis       pg. 11
                       all outstanding prepetition and all post-petition reasonable and
                       documented out-of-pocket fees and expenses of the professional
                       advisors of the Prepetition Secured Parties (including, but not limited
                       to, the expenses and disbursements of counsel and other third-party
                       consultants, including financial advisors). None of such fees, costs,
                       expenses, or other amounts shall be subject to sections 327, 328, 329
                       or 331 of the Bankruptcy Code, any Court approval or any U.S.
                       Trustee guidelines, and no recipient of any such payment shall be
                       required to file with respect thereto any interim or final fee
                       application with this Court; provided, however, that such
                       professionals must provide written invoices to the Debtors and copies
                       of any such invoices shall be provided to the Office of the United
                       States Trustee for Region 2 (the “U.S. Trustee”). The rights of all
                       parties are reserved as to whether payments made by the Debtors
                       pursuant to this paragraph 4(d) of the Interim Order constitute
                       payments of principal, interest or otherwise pursuant to section
                       506(b) of the Bankruptcy Code.

                       Reporting Requirements: The Debtors shall comply with the
                       reporting requirements set forth in Article 19 of the Credit              pg. 11-12
                       Agreement, including without limitation, Sections 1, 3, 4, 8, and 15
                       thereof, and shall provide the following additional reporting to the
                       Prepetition Agent (subject to any applicable limitations set forth
                       below, and it being understood that any information shared with the

                                                   5
  19-14006-smb        Doc 41   Filed 01/07/20 Entered 01/07/20 15:19:55                        Main Document
                                             Pg 6 of 17


      Material Term                           Summary of Material Terms                                   Provision
                           Prepetition Agent may also be shared by the Prepetition Agent with
                           the Prepetition Secured Parties):

                               (i) At the times specified in paragraph 3(c) of the Interim
                                   Order, the Variance Report required by paragraph 3(c) of
                                   the Interim Order;

                               (ii) A copy of any business plan approved by the Debtors'
                                    current board of directors as soon as reasonably practicable
                                    following such approval, together with a reconciliation to
                                    the prior business plan;

                               (iii) In-person or teleconference presentations by the Debtors
                                     and/or their advisors to the Prepetition Secured Parties and
                                     their advisors, at such times as the Prepetition Agent may
                                     reasonably request in writing (including via electronic mail),
                                     and at mutually agreeable places (to the extent such
                                     presentations are in-person); and

                               (iv) On or before the 5th business day before the end of the
                                    current Budget Period, a budget for the successive calendar
                                    month thereafter, in each case substantially in the form of
                                    the Approved Budget (each, a "Proposed Budget"), which
                                    Proposed Budget (including any subsequent revisions to any
                                    such Proposed Budget), upon written approval by the
                                    Prepetition Agent, acting at the direction of the Required
                                    Lenders, and shall become the Approved Budget effective
                                    as of the last day of the current Budget Period provided the
                                    notice requirements in paragraph 3(d) of the Interim Order
                                    are satisfied.

                           Independent Officer: Upon written request from the Prepetition
                           Agent, the Debtors shall promptly seek an order appointing a chief         pg. 12
                           restructuring officer and/or other independent officer acceptable to
                           the Prepetition Agent, as applicable, in each case for the Debtors,
                           with the terms and substance of such order and appointment
                           acceptable to the Prepetition Agent.

                           Other Covenants: The Debtors shall maintain their cash management
                           arrangements in a manner consistent with this Court’s December 27,         pg. 12
                           2019 order granting the Debtors’ cash management motion.



Carve Out:                 (a) As used in the Interim Order, the term “Carve Out” shall mean          pg. 13-14
                           the sum of (i) all fees required to be paid to the Clerk of the
                           Bankruptcy Court and the U.S. Trustee pursuant to 28 U.S.C. §
                           1930(a) and (ii) all allowed unpaid fees and disbursements included
                           in the Approved Budget (whether allowed by interim order, final
                           order, procedure order or otherwise) (the “Allowed Professional
                           Fees”) and incurred by professionals retained by the Debtors that are
                           incurred at any time before delivery of written notice by Prepetition
                           Agent to the Debtors, counsel of the Debtors, the U.S. Trustee, and
                           counsel to any committee, stating that a Termination Date or

                                                       6
  19-14006-smb        Doc 41   Filed 01/07/20 Entered 01/07/20 15:19:55                         Main Document
                                             Pg 7 of 17


      Material Term                            Summary of Material Terms                                   Provision
                           Termination Event has occurred and is continuing and that the Post-
                           Carve Out Notice Cap has been triggered (a “Carve Out Notice”),
                           and (iii) the Allowed Professional Fees of the professionals retained
                           by the Debtors and, subject to the limitations set forth in the Interim
                           Order, any professionals retained by any statutory committee
                           appointed in the Cases, if any (a “Committee”), whose retention is
                           approved by a final order of this court in each case, incurred on or
                           after the first business day following delivery of the Carve Out
                           Notice in an aggregate amount not to exceed $100,000 (the “Post-
                           Carve Out Notice Cap”), and (iv) reasonable fees and expenses
                           incurred by a chapter 7 trustee under section 726(b) of the
                           Bankruptcy Code in an amount not to exceed $25,000.
                           Notwithstanding anything to the contrary in the Interim Order, the
                           Allowed Professional Fees payable from the Carve Out shall be
                           limited to the lesser of (x) the allowed amount of such Allowed
                           Professional Fees and (y) the Approved Budgeted amounts for the
                           applicable professional set forth in the professional fee schedule
                           included in the Approved Budget; provided, that in no way shall the
                           Carve Out or the Budget or any of the foregoing be construed as a
                           cap or limitation on the amount of Professional Fees due and payable
                           by the Debtors or that may be allowed by this Court at any time.

                           (b) Any payment or reimbursement of Allowed Professional Fees
                           made prior to the delivery of the Carve Out Notice shall not reduce
                           the Carve Out. Any payment or reimbursement of Allowed
                           Professional Fees made to any Professional Persons on or after the
                           delivery of the Carve Out Notice shall permanently reduce the Carve
                           Out on a dollar-for-dollar basis. For the avoidance of doubt, the
                           funding or payment of the Carve Out from Cash on hand or other
                           available Cash shall not reduce Prepetition Secured Indebtedness.

                           (c) Notwithstanding anything in the Interim Order to the contrary, no
                           portion of the Carve Out or any other Prepetition Collateral or
                           Collateral, shall be used for professional fees and expenses
                           (i) incurred by any party that is not a Debtor, or (ii) subject to
                           paragraph 20, to investigate, challenge, object to, contest, or raise any
                           defense to, the validity, security, perfection, priority, extent or
                           enforceability of any amount due under or the liens or claims granted
                           under or in connection with the Finance Documents.

Termination Date           The Debtors’ ability to use Cash Collateral pursuant to the Interim         pg. 15-17
                           Order shall end on the Termination Date, without further court
                           proceedings on the earliest of the following Termination Events,
                           among others:

                           (i) the passing of 5:00 p.m. (prevailing Eastern Time) on February 4,
                           2020, unless extended with the written consent of the Prepetition
                           Agent, (ii) the effective date of a confirmed plan of reorganization in
                           the Chapter 11 Cases, (iii) any Project Document (as defined in the
                           Credit Agreement), including, but not limited to, the MSA, is
                           modified, amended, restated, supplemented, assumed, rejected or
                           terminated, in each case, without the written consent of the
                           Prepetition Agent, (iv) the entry of an order of this Court approving

                                                        7
19-14006-smb      Doc 41    Filed 01/07/20 Entered 01/07/20 15:19:55                     Main Document
                                          Pg 8 of 17


  Material Term                            Summary of Material Terms                             Provision
                         the terms of any debtor in possession financing for any of the
                         Debtors; and (v) the date of a material breach by a Debtor under the
                         Interim Order including a failure to adhere to the Approved Budget




                         DESCRIPTION OF THE SECURED DEBT

       7.      As of the Petition Date, the Debtors have debt in the aggregate principal amount of

not less than $149,194,360 outstanding pursuant to the Finance Documents (as defined below),

plus any accrued interest, fees, letters of credit, and other amounts that may be due and payable

thereunder (the “Prepetition Secured Indebtedness”). The Prepetition Secured Indebtedness was

incurred pursuant to the facilities under that certain Amended and Restated Facilities Agreement,

dated September 15, 2015 (as amended, restated, supplemented or otherwise modified from time

to time, the "Credit Agreement," and together with all other documentation executed in

connection therewith, including, without limitation, the Master Accounts Agreement (as defined

herein and in the Credit Agreement), the Offshore Security Agreement (as defined in the Credit

Agreement) and all other Finance Documents (as defined in the Credit Agreement), collectively,

the "Finance Documents"), by and between, among others, Seabras Bermuda, as Borrower,

Seabras USA, Seabras 1 Brasil Ltda., and Seabras 1 Holdings Brasil Ltda., as Guarantors, the

Prepetition Agent, the lenders from time to time party thereto (such lenders, the “Lenders”), and

each of the other Secured Parties (as defined in the Credit Agreement) (the Prepetition Agent, the

Lenders, and other Secured Parties, collectively, the “Prepetition Secured Parties”).

       8.      Pursuant to the Offshore Security Agreement and all other Security Documents

(as defined in the Credit Agreement), the Debtors granted senior security interests in, and

continuing, valid, binding, enforceable and perfected first priority liens on the Prepetition

Collateral to and/or for the benefit of the Prepetition Secured Parties (the “Prepetition Liens”).
                                                    8
19-14006-smb      Doc 41      Filed 01/07/20 Entered 01/07/20 15:19:55              Main Document
                                            Pg 9 of 17


As described in Section 2.1 of the Offshore Security Agreement, the Prepetition Collateral includes

any interest in, among other things, all Accounts, Equipment, Goods, Inventory and Fixtures

(including, without limitation, all of the foregoing that constitute all or any part of the Cable

System), Letters of Credit and Letter-of-Credit Rights, Investment Property, Intellectual Property,

Commercial Tort Claims, General Intangibles, Contract Rights, Assigned Insurance Policies,

Securities Accounts and Deposit Accounts, Supporting Obligations, books and records relating to

the Collateral of the Debtors, in or upon which a Lien, Mortgage, deed of trust, or other security

interest has been granted in favor or for the benefit of the Prepetition Secured Parties in connection

with, pursuant to, or under the applicable Finance Documents that existed as of the Petition Date

and, subject to section 552 of the Bankruptcy Code, postpetition proceeds, products, offspring,

rents, and profits. For the avoidance of doubt, the Prepetition Collateral excludes, as described in

Section 2.2 of the Offshore Security Agreement, any Excluded Assets (as defined therein).

                                       BASIS FOR RELIEF

        9.      Under 11 U.S.C. § 363(c)(2), a debtor may use cash collateral if each entity that

has an interest in such cash collateral consents or if the court, after notice and a hearing, authorizes

the use of the cash collateral. Pursuant to 11 U.S.C. § 363(c)(3), the court must condition a debtor’s

use of cash collateral as is necessary to provide adequate protection of the interest in the cash

collateral claimed by a party.

        10.     At a hearing on a debtor’s motion for the use of cash collateral, the debtor bears the

burden of proof on the issue of adequate protection, and the party claiming an interest in the cash

collateral bears the burden of proof on the issue of the validity, priority, or extent of the lien.

        11.     Immediate access to the Cash Collateral is necessary for, without limitation, (a) the

continued smooth operation of the Debtors’ business, (b) payment of a management fee in


                                                   9
19-14006-smb      Doc 41     Filed 01/07/20 Entered 01/07/20 15:19:55             Main Document
                                          Pg 10 of 17


accordance with the MSA (as defined herein), and (c) satisfaction of administrative expenses

incurred in connection with the commencement of these Cases. Moreover, the use of Cash

Collateral will stabilize the Debtors’ operations and revenue by paying ordinary, postpetition

operating expenses, and any court approved prepetition expenses that may be at issue.

A.      In Order to Continue Operating, The Debtors Need To Make Use Of The Cash
        Collateral.

       12.     The continuation of the Debtors’ operations presents the best opportunity for the

Prepetition Secured Parties to receive the greatest recovery on account of their claims.

Accordingly, the Debtors submit that use of the Cash Collateral will allow the Debtors to continue

their operations, preserve the Prepetition Secured Parties’ collateral and thereby protect the

Prepetition Secured Parties’ interests. Courts have consistently recognized that the preservation of

the going concern value of secured lenders’ collateral constitutes adequate protection of such

creditors’ interest in the collateral. See, e.g., In re Pursuit Athletic Footwear, Inc., 193 B.R. 713,

716 (Bankr. D. Del. 1996) (holding that if there is no actual diminution of value of collateral and

the debtor can operate profitably postpetition, then the secured creditor is adequately protected);

see also In re 499 W. Warren St. Assocs., Ltd. P’ship, 142 B.R. 53, 56 (Bankr. N.D.N.Y. 1992)

(finding a secured creditor’s interest in collateral adequately protected when cash collateral was

applied to normal operating and maintenance expenditures on the collateral property); In re Stein,

19 B.R. 458, 460 (Bankr. E.D. Pa. 1982) (creditors’ secured position would be enhanced by the

continued operation of the debtors’ business); In re Aqua Assocs., 123 B.R. 192, 196 (Bankr. E.D.

Pa. 1991) (“The important question, in determining whether the protection to a creditor’s secured

interest is adequate, is whether that interest, whatever it is, is being unjustifiably jeopardized.”)

(citation omitted).



                                                 10
19-14006-smb      Doc 41     Filed 01/07/20 Entered 01/07/20 15:19:55               Main Document
                                          Pg 11 of 17


       13.     The Debtors have an immediate and critical need to use the Prepetition Secured

Parties’ Cash Collateral to continue the Debtors’ ordinary course business operations, make

upcoming payments to vendors, and to maintain the value of the Debtors’ bankruptcy estates.

Absent entry of the Interim Order, the Debtors’ estates and reorganization efforts will be

immediately and irreparably harmed.

B.      The Debtors Require Use Of Cash Collateral To Pay The Management Fee.

       14.     As presently organized, neither of the Debtors are true operating companies. The

Debtors maintain no employees and do not conduct any commercial operations. Rather, Seaborn

Management, Inc. (“Seaborn Manager”), a non-Debtor affiliate, pursuant to that certain

Management Services Agreement dated December 18, 2015 (as amended and/or novated, the

“MSA”), performs substantially all of the Debtors’ business and commercial functions and pays

the operational expenses of the Debtors (as well as certain of their affiliates).

       15.     Pursuant to the MSA, Seaborn Manager provides a variety of operational and

commercial services including, without limitation: (i) designing, planning and managing

substantially all work relating to or arising from the Seabras-1 network infrastructure, (ii)

performing operations, sales and general administrative management functions, (iii) overseeing

reorganization, bankruptcy proceedings, dissolution or winding up of the Debtors, (iv)

management of bank accounts and (v) arranging for and managing commercially reasonable

insurance coverage.

       16.     In order to receive the benefit of these critical management services, the Debtors

must act in accordance with the MSA and pay to Seaborn Manager the management fee. Without

authority to use Cash Collateral, the Debtors will not be able to make such payments and, as a

result, will be unable to function as a going concern. This will also make it near impossible to

proceed with a plan of reorganization. Accordingly, authority to use Cash Collateral is necessary
                                              11
19-14006-smb          Doc 41   Filed 01/07/20 Entered 01/07/20 15:19:55             Main Document
                                            Pg 12 of 17


to avoid the shutdown of the Debtors’ business, and will be in the best interests of the Debtors and

their estates.

 C.      The Prepetition Secured Parties Will Be Adequately Protected.

        17.      Through this Motion, the Debtors intend to provide adequate protection, to the

extent of the aggregate Collateral Diminution of the Cash Collateral from and after the Petition

Date, to the Prepetition Secured Parties, for the use of the Cash Collateral by:

                 a.      maintaining the going-concern value of the collateral by using the Cash
                         Collateral to continue to operate the business and administer these Cases;

                 b.      Adequate Protection Liens: providing the Prepetition Secured Parties with
                         postpetition first priority liens, subject to the Carve Out, on the Prepetition
                         Collateral and all other of the Debtors’ now owned and hereafter-acquired
                         real and personal property pursuant to sections 361 and 363 of the
                         Bankruptcy Code, excluding avoidance or other actions arising under
                         chapter 5 of the Bankruptcy Code, except the proceeds of any such
                         avoidance actions, subject to the Carve Out and entry of a Final Order;

                 c.      Adequate Protection Claims: providing to the Prepetition Secured Parties
                         an allowed administrative expense claim pursuant to section 507(b) of the
                         Bankruptcy Code and subject to the Carve Out against each of the Debtors
                         on a joint and several basis with the priority set forth in section 507(b) of
                         the Bankruptcy Code, which administrative claim shall have recourse to and
                         be payable from all prepetition and postpetition property of the Debtors,
                         excluding                                                                 the
                         Carve Out, and including without limitation, subject to entry of a
                         Final Order, the proceeds or property recovered in respect of any Avoidance
                         Actions;

                 d.      Cash Payments: paying the Prepetition Agent, on each Interest Payment
                         Date (as defined in the Credit Agreement) for the ratable benefit of the
                         Prepetition Secured Parties an amount equal to the interest due under the
                         Credit Agreement for the relevant Interest Period (as defined in the Credit
                         Agreement);

                 e.      Fees and Expenses: paying in cash on a current basis all outstanding
                         prepetition and all post-petition reasonable and documented out-of-pocket
                         fees and expenses of the professional advisors of the Prepetition Secured
                         Parties arising under the Credit Agreement pursuant to the terms of the
                         Interim Order; and


                                                   12
19-14006-smb        Doc 41   Filed 01/07/20 Entered 01/07/20 15:19:55             Main Document
                                          Pg 13 of 17


               f.      Reporting Requirements: complying with the reporting requirements set
                       forth in Article 19 of the Credit Agreement, including without limitation,
                       Sections 1, 3, 4, 8, and 15 thereof, and complying with the additional
                       reporting to the Prepetition Agent as set forth in the Interim Order.

               g.      Independent Officer: Upon written request from the Prepetition Agent, the
                       Debtors shall promptly seek an order appointing a chief restructuring officer
                       and/or other independent officer, as applicable, in each case for the Debtors,
                       with the terms and substance of such order and appointment acceptable to
                       the Prepetition Agent; and

               h.      Other Covenants: The Debtors shall maintain their cash management
                       arrangements in a manner consistent with the Court’s December 27, 2019
                       order.

       18.     The Debtors have satisfied the requirement of section 363(e) to use cash collateral

by providing the Prepetition Secured Parties with Adequate Protection Liens, Adequate Protection

Claims, Cash Payments of interest, payments for Fees and Expenses and by complying with the

Reporting Requirements, the mandate to appoint a chief restructuring officer or independent

officer at the request of the Prepetition Agent and complying with the other covenants proposed

by the Prepetition Agent. Accordingly, the Debtors have ensured that the value of the Cash

Collateral will be preserved for the duration of these Cases. See, e.g., In re 495 Cent. Park Ave.

Corp., 136 B.R. 626, 631 (Bankr. S.D.N.Y. 1992) (“The goal of adequate protection is to safeguard

the secured creditor from diminution in the value of its interest during the chapter 11

reorganization); In re Beker Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986) (“. . .

[Adequate protection’s] focus is protection of the secured creditor from diminution in the value of

its collateral during the reorganization process.”) (citation omitted). Accordingly, this Court should

authorize the Debtors to use the Cash Collateral under section 363(c)(2) of the Bankruptcy Code.

 D.     Failure To Obtain Immediate Interim Access To Cash Collateral Would Cause
        Immediate And Irreparable Harm and Entry of the Interim Order Without a
        Hearing Is Warranted.



                                                 13
19-14006-smb      Doc 41     Filed 01/07/20 Entered 01/07/20 15:19:55             Main Document
                                          Pg 14 of 17


       19.     Pursuant to Bankruptcy Rule 4001(d)(4), if there is an agreement related to use of

the Cash Collateral, this Court may approve the agreement without further notice if it is determined

that the motion was sufficient to afford reasonable notice of the material provisions of the

agreement and opportunity for a hearing. See Rule 4001(d)(4). Here, the Debtors have negotiated

the Interim Order with counsel to the Prepetition Agent. Through the parties’ efforts, the proposed

Interim Order is entirely consensual as between the Prepetition Agent, on behalf of itself and the

other Prepetition Secured Parties. Additionally, the Debtors have sent this Motion, the proposed

Interim Order, and the Approved Budget to the U.S. Trustee and Seabras Group, LLC (“Seabras

Group”). Based on conversations with the U.S. Trustee, the Debtors do not believe that the

U.S. Trustee has any issues with the proposed Interim Order. Seabras Group has raised several

questions with respect to the Approved Budget, which as of the time of this filing, the Debtors are

working in good faith to address. As such, the Debtors submit that entry of the Interim Order is

warranted, cost-saving to the Debtors’ estates, and appropriate in these circumstances.

       20.     In the alternative, Bankruptcy Rules 4001(b)(2) and Local Rule 4001-2(c), provide

that, upon request, this Court is empowered to conduct a preliminary expedited hearing on this

Motion and authorize use of the cash collateral to the extent necessary to avoid immediate and

irreparable harm to the Debtors’ estates. See Bankruptcy Rule 4001(b)(2); Local Rule 4001-2(c).

In the event this Court is inclined to hold a hearing on this Motion, an expedited hearing is

warranted as the Debtors will need to start making payments to various vendors necessary for the

steady operation of their business. Similarly, the Debtors will need to have access to cash collateral

to pay the management fee pursuant to the MSA. As described in the First Day Declaration,

Seaborn Manager is essential to the operations of the Debtors and is responsible for duties that

cover substantially all of the Debtors’ internal operations. Moreover, the Debtors will need to start


                                                 14
19-14006-smb      Doc 41     Filed 01/07/20 Entered 01/07/20 15:19:55              Main Document
                                          Pg 15 of 17


making payments becoming due to vendors as soon as January 13, 2020. Accordingly, immediate

relief is hereby requested and the Debtors submit it is fully warranted in these circumstances.

Without the use of Cash Collateral the Debtors will be unable to operate their business or otherwise

fund these Chapter 11 Cases, and, ultimately, the Debtors’ estates will suffer immediate and

irreparable harm to the detriment of all creditors and other parties-in-interest. Entry of the Interim

Order on an expedited basis will send a positive message to the Debtors’ vendors, contractual

counterparties and other parties-in-interest, and will provide much needed stability to the Debtors

operations.

       21.     For the foregoing reasons, the Debtors respectfully request (a) immediate entry of

the Interim Order without a hearing pursuant to Bankruptcy Rule 4001(d)(4), or, in the alternative,

(b) consideration of this Motion solely to the extent of the relief requested in the Interim Order at

a hearing to be held on January 9, 2020 at 10:00 A.M. (EST), pursuant to Bankruptcy Rule

4001(b)(2). The Debtors request that they be authorized to serve a copy of the signed Interim

Order, which fixes the time and date for the filing of objections, if any, by first class mail upon the

Notice Parties listed below. The Debtors further request that this Court consider such notice of the

Final Hearing to be sufficient notice under Bankruptcy Rule 4001(c)(2).

                              REQUEST FOR FINAL HEARING

       22.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

this Court set February 4, 2020 at 10:00 a.m. (prevailing Eastern Time) as a final hearing for

consideration of entry of the Final Order.




                                                  15
19-14006-smb      Doc 41      Filed 01/07/20 Entered 01/07/20 15:19:55              Main Document
                                           Pg 16 of 17


                          WAIVER OF BANKRUPTCY RULE 6004(h)

        23.     To implement the foregoing successfully, the Debtors also request that this Court

waive the stay imposed by Bankruptcy Rule 6004(h), which provides that “[a]n order authorizing

the use, sale, or lease of property other than cash collateral is stayed until the expiration of 14 days

after entry of the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). As described

above, the relief requested in the Motion is necessary for the Debtors to operate without

interruption and to preserve value for its estate. Accordingly, the Debtors respectfully request that

this Court waive the fourteen day stay imposed by Bankruptcy Rule 6004(h), to the extent it

applies, as the exigent nature of the relief sought herein justifies immediate relief.

                                  RESERVATION OF RIGHTS

        24.     Nothing contained herein is intended to be or shall be construed as (a) an admission

as to the validity of any claim against the Debtors, (b) a waiver of the Debtors’ or any appropriate

party-in-interest’s rights to dispute any claim, or (c) an approval or assumption of any agreement,

contract, program, policy, or lease under section 365 of the Bankruptcy Code. Likewise, if this

Court grants the relief sought herein, any payment made pursuant to the Interim Order is not

intended to be and should not be construed as an admission to the validity of any claim or a waiver

of the Debtors’ right to dispute such claim subsequently.

                                              NOTICE

        25.     Notice of this Motion will be provided to: (a) the U.S. Trustee, (b) counsel to the

Prepetition Agent, (c) the Debtors’ twenty (20) largest unsecured creditors on a consolidated basis,

(d) the Internal Revenue Service, (e) counsel to Seabras Group (f) the United States Attorney for

the Southern District of New York, and (g) any party that has requested notice and service of

papers pursuant to Bankruptcy Rules 2002 and 9010(b), and such notice is sufficient for purposes

of the Interim Hearing.
                                                  16
19-14006-smb     Doc 41     Filed 01/07/20 Entered 01/07/20 15:19:55           Main Document
                                         Pg 17 of 17



                                    NO PRIOR REQUEST

       26.     No prior request for the relief sought herein has been made to this Court or any

other court.

       WHEREFORE the Debtors respectfully request entry of an order granting the relief

requested herein and such other and further relief as this Court may deem just and appropriate.




Dated: January 7, 2020
       New York, New York




                                             BRACEWELL LLP

                                             /s/ Robert G. Burns
                                             Robert G. Burns
                                             Mark E. Dendinger
                                             Joshua D. Neifeld (pro hac vice pending)
                                             1251 Avenue of the Americas
                                             New York, New York 10020
                                             Telephone: (212) 508-6100
                                             Facsimile: (212) 508-6101

                                             Proposed Counsel for Debtors
                                             and Debtors in Possession




                                               17
